 473315 NLRB No. 60GALLOWAY SCHOOL LINES1308 NLRB 33.2Jim's Big M, 266 NLRB 665 (1983).3Laborers Funds of Northern California, 302 NLRB 1031 (1991);Craig & Hamilton Meat Co., 276 NLRB 974 (1985).Galloway School Lines, Inc. and Local 76, ServiceEmployees' International Union, AFL±CIO.
Cases 1±CA±26744(E) and 1±RC±19303October 31, 1994SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDDEVANEYOn October 29, 1993, Administrative Law JudgeRobert T. Wallace issued the attached supplemental
decision. The General Counsel filed exceptions and a
supporting brief and the Applicant filed a brief in op-
position to the General Counsel's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the supplemental decisionand the record in light of the exceptions and briefs and
has decided to affirm the judge's rulings, findings, and
conclusions only to the extent consistent with this Sup-
plemental Decision and Order.On July 28, 1992, the Board issued its decision inthe underlying consolidated unfair labor practice/rep-
resentation case,1adopting the judge's recommendationto dismiss the complaint allegations in their entirety, to
overrule the Petitioner Union's objections, and to cer-
tify the results of the election. Thereafter, the Appli-
cant, the Respondent below, filed an application for an
award of attorney's fees and expenses under the Equal
Access to Justice Act (EAJA) and Section 102.143 of
the Board's Rules and Regulations. In the instant sup-
plemental decision, the judge found neither substantial
justification for the General Counsel to have pursued
the complaint nor special circumstances precluding an
award of fees and expenses to the Applicant. Accord-
ingly, he granted the Applicant's application and
awarded it the amount of $37,871. The General Coun-
sel disputes the judge's characterization of his position
in the underlying unfair labor practice case as ``not
substantially justified,'' and asserts that its prosecution
of the complaint was reasonable and well founded. We
find merit in the General Counsel's contentions and,
for the reasons stated below, reverse the judge's find-
ings and deny the application.EAJA, as applied through Section 102.143 of theBoard's Rules and Regulations, provides that a ``re-
spondent in an adversary adjudication who prevails in
that proceeding, or in a significant and discrete sub-
stantive portion of that proceeding'' and who meets
certain eligibility requirements relating to net worth,
corporate organization, number of employees, etc., is
eligible to seek reimbursement for certain expenses in-
curred in connection with that proceeding. Section102.144 states that a reimbursement of such expenseswill be awarded ``unless the position of the General
Counsel over which the party has prevailed was sub-
stantially justified.'' To meet this burden, the General
Counsel must establish that he was substantially justi-
fied at each stage of the proceeding, i.e., at the time
of the issuance of the complaint, taking the matter
through hearing, and in filing exceptions to the judge's
decision. An examination of the circumstances and evi-
dence available to the General Counsel at these junc-
tures is required in order to determine whether the
General Counsel has carried his burden.In order to determine whether the General Counselhas satisfied this test, it is necessary first to identify
what constitutes substantial justification. The Board
has stated that substantial justification does not mean
substantial probability of prevailing on the merits,2andthat it is not intended to deter the agency from bring-
ing forward close questions or new theories of the
law.3The Supreme Court has defined the phrase ``sub-stantial justification'' under EAJA as ``justified to a
degree that could satisfy a reasonable person'' or hav-
ing a ``reasonable basis both in law and fact.'' Piercev. Underwood, 487 U.S. 552, 565 (1988). Thus, inweighing the unique circumstances of each case, a
standard of reasonableness will apply.In this case, the judge's analysis of the Applicant'sEAJA claim is as follows:The central and undisputed fact of this case is thatthe three alleged discriminatees (DelBene, Brown-
ing and Hanson) chose to quit their jobs as school
bus drivers on short notice at the beginning of a
new school year, each offering ``family'' or
``child care'' as reasons for their decision. There
is no allegation or proof that their resignations
were other than voluntary.The judge then reiterated his findings from the under-lying decision that there was a ``paucity of evidence
that [the Applicant] knew and/or harbored animus to-
ward [the alleged discriminatees]'' because of ``their
minimal involvement in the organizational drive,'' and
determined that the alleged discriminatees' own con-
duct led to their fate with the Applicant. Thus, the
judge concluded the General Counsel was not substan-
tially justified in its prosecution of the case.We disagree. As explained below, the judge's analy-sis glosses over two essential points. First, his conclu-
sion that there was a ``paucity of evidence'' showing
knowledge of, and animus toward, the alleged
discriminatees' union activities reflects his credibility
determinations concerning conflicting trial testimony in
the underlying case. Second, his conclusion that the al- 474DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4The unemployment benefits issue is described in the underlyingdecision, 308 NLRB at 36.5The judge also specifically rejected the General Counsel's con-tention that because he filed no exceptions to the initial decision, li-
ability for costs incurred subsequent to that time should be dis-
allowed. He noted that because the General Counsel did not also
move to dismiss the complaint, the door remained open for the
Union to file exceptions, thereby eliciting the Applicant's reply and
attendant expenses. Whatever the merits of the judge's view that the
General Counsel should attempt to block efforts of a charging party
to except to dismissals of allegations based on its charges, we note
that here there likely would have been further proceedings in any
event in the related representation case to which the General Counsel
was not a party.As indicated above, the Petitioner Union had filed objections tothe conduct of the election which were consolidated for hearing with
the complaint. Notably, the objections were identical in substance to
the alleged unfair labor practices. It should be noted further that the
Petitioner Union's exceptions to the underlying decision related sole-
ly to alleged 8(a)(1) critical period conduct (which paralleled its ob-
jections) and that the Union was seeking, through its exceptions, to
have the results of the election set aside. Inasmuch as the exceptionsleged discriminatees' resignations were voluntary andunaffected by any lawful actions on the part of the Re-
spondent rested on inferences from evidence that could
reasonably have supported contrary inferences. These
points are critical to the decision regarding substantial
justification for the General Counsel's position, since
in issuing complaint and proceeding through the trial,
the General Counsel was acting without benefit of the
judge's ultimate credibility resolutions and choices
among possible inferences.At the time the General Counsel issued complaint,the following was clear: there had been an organizing
campaign at the Applicant's facility; during the critical
period the Applicant's president and its attorney had
made statements that could be interpreted as threats of
reprisal against union supporters and of the futility of
their efforts; and three employees whose prounion sen-
timents could reasonably have been known by the Ap-
plicant were no longer employed as a result of possible
disparate treatment. At that point, the General Counsel
was looking at a situation which, if his witnesses were
credited, would establish efforts at coercion, antiunion
animus, knowledge of union activities, and retaliatory
discrimination against prounion employees. Thus, the
complaint alleged that the Applicant revealed union
antagonism through its own words and that DelBene,
Browning, and Hanson each suffered discrimination
because of their union support.During the hearing, the judge's own findings of factestablish that: (1) the Rhode Island Department of Em-
ployment Security determined on appeal that DelBene
was caused to lose state unemployment benefits pre-
maturely4and was thereafter denied the opportunity towork as a spare driver; (2) Browning was denied her
request to have another driver ``cover'' part of her
scheduled runÐan accommodation which had been ex-
tended to other employeesÐwhich resulted in her leav-
ing her position, and she was thereafter denied the op-
portunity to work as a spare driver; and (3) Hanson
was taken off one route and reassigned to one she
found less desirable, which resulted in her leaving her
job. It is further undisputed that each of these employ-
ees had attended a union organizational meeting where
they signed authorization cards and, during which, anantiunion employee, Czerkiewicz, attempted to debate
the merits of unionization and took notes of what tran-
spired. It is also established that Czerkiewicz discussed
that meeting with Area Manager DeSouza, the alleged
discriminatees' supervisor. The findings of fact also
disclose that Browning's name appeared on a widely
disseminated list identifying members of the organiz-
ing committee, that she displayed a union button on
her purse, and that she was open in expressing her
prounion sentiments. It is further undisputed that Han-son's picture appeared in a union leaflet which identi-fied her as a supporter, and the judge found that it
could be assumed that this leaflet was seen by the Re-
spondent.Despite this evidence, the judge nevertheless cred-ited testimony from DeSouza and Czerkiewicz that the
alleged discriminatees' attendance at the organizational
meeting was not discussed. Neither did he infer that
the Applicant otherwise became aware of these indi-
viduals' preferences either directly or through unionliterature. In addition, he concluded that the Applicant
was under no obligation to accommodate employees'
scheduling preferences, and that business reasons justi-
fied its not having reemployed any of the three. Fur-
ther, the judge credited the denial of the Applicant's
president that he had stated he would never recognize
the Union, and the judge construed certain statements
alleged as coercive as being innocuous, i.e., that a ref-
erence to ``loyalty'' had meaning beyond a
union/company context and that a reference to possible
job loss related to safety rather than union reasons. In
short, it was the judge's credibility findings and infer-
ences from the evidenceÐnot undisputed evidenceÐ
that led to his dismissing the complaint. Resolving
credibility, after hearing and observing all the wit-
nesses and weighing the evidence in light of those
findings, is precisely within the judge's purview, not
that of the General Counsel. The General Counsel's
role is to proceed to hearing on a reasonable founda-
tion that a violation of the Act has occurred. That is
what the General Counsel did in this instance. It
should also be noted that once the judge's credibility
centered decision was rendered, the General Counsel
did not file exceptions. This demonstrates the General
Counsel's understanding that once the factual param-
eters had reasonably been drawn in a manner contrary
to its theory of violation, and, lacking a reasonable
basis for disputing the judge's resolution, he lacked
substantial justification to proceed further.5 475GALLOWAY SCHOOL LINESwere thus grounded in a representation matter, and because EAJAdoes not extend to representation cases, no award of expenses would
have been warranted for that aspect of the proceeding in any event.
K & I Transfer & Storage, 277 NLRB 1063 fn. 2 (1985).1Through admitted inadvertence, the application contains a claimfor 8.5 hours' work on matters not related to this case. In con-
sequence, the total claim is reduced by $637.50.Thus, we find that because the issues of this casecould not reasonably have been resolved short of a
hearing during which the credibility of witnesses could
be assessed, the General Counsel's position was sub-
stantially justified throughout this proceeding. Accord-
ingly, we will dismiss the application.ORDERThe National Labor Relations Board reverses therecommended Order of the administrative law judge
and orders that the application of the Applicant, Gallo-
way School Lines, Inc., Chariho, Rhode Island, for at-
torney's fees and expenses under the Equal Access to
Justice Act is denied.Thomas J. Morrison, Esq., for the General Counsel.Thomas J. McAndrew and Patricia E. Andrews, Esqs., for theRespondent.Burton E. Rosenthal, Esq. (Segal, Roitman & Coleman), ofBoston, Massachusetts, for the Charging Union.SUPPLEMENTAL DECISION[Equal Access to Justice Act]ROBERTT. WALLACE, Administrative Law Judge. In myearlier decision I dismissed the complaint in its entirety,
overruled all objections, and certified that the Union had lost
the election. The Union, but not the General Counsel, filed
exceptions. On July 28, 1992, the Board (308 NLRB 33) af-
firmed the decision.The prevailing party (Galloway), on August 27, 1992, filedan application (pursuant to the Equal Access to Justice ActÐ
Pub. L. 96±481, 94 Stat. 2325 and Section 102.143 of the
Board's Rules and Regulations) for an award of fees and ex-
penses incurred in its successful defense. On October 20, the
General Counsel filed a motion to dismiss; and Galloway re-
plied. I denied the motion by order dated February 16, 1993,
whereupon the General Counsel, on May 12 opted to file the
answer here considered.The EAJA provides for the award of attorney's fees andother expenses to eligible parties who prevail in litigation be-
fore administrative agencies, unless the Government can es-
tablish that its position in the litigation was substantially jus-
tified or that special circumstances make an award unjust.
EAJA, Section 504(a). Congress characterized the ``substan-
tially justified'' standard as one of reasonableness:The test of whether or not a government action is sub-stantially justified is essentially one of reasonableness.
Where the government can show that its case had a rea-
sonable basis both in law and fact, no award will be
made.Congress emphasized that no adverse inferences were tobe drawn from the fact that the Government did not prevail
in the adversary litigation:The standard, however, should not be read to raise apresumption that the government position was not sub-
stantially justified simply because it lost the case. Nor,
in fact, does the standard require the government to es-
tablish that its decision to litigate was based on a sub-
stantial probability of prevailing.As to ``special circumstances'' which make an award un-just, the committee report explains:This ``safety valve'' helps to insure that the govern-ment is not deterred from advancing in good faith the
novel but credible extensions and interpretations of the
law that often underlie vigorous enforcement efforts. It
also gives the court discretion to deny awards where
equitable considerations dictate an award should not be
made.On review of the record in this proceeding, I find no sub-stantial justification for the complaint and no circumstances
precluding an award.The central and undisputed fact of this case is that thethree alleged discriminatees (Browning, DelBene, and Han-
son) chose to quit their jobs as schoolbus drivers on short
notice at the beginning of a new school year, each offering
``family'' or ``child care'' as reasons for their decision.
There is no allegation or proof that their resignations were
other than voluntary.Instead, bus operator Galloway is cited for having changedHanson's route assignment and for not recalling DelBene and
Browning as ``spares,'' allegedly because they supported
unionization. Hanson, however, admittedly did not even men-
tion, let alone complain, contemporaneously to the Company
about the route change; and, in light of their failure to give
adequate notice and a sharply diminished number of bus as-
signments available, Gallaway appears to have had ample
justification for not using DelBene and Browning as spares.
Further, and as found in the initial decision, the three drivers
had minimal involvement in the organizational drive; and
there was a paucity of evidence that Galloway knew and/or
harbored animus toward them because of it. Indeed, in an ef-
fort to dissuade Browning from leaving, her supervisor pro-
vided the names of several babysitters, conduct hardly con-
sistent with any effort to punish union activism.Applicant has provided a detailed breakdown of its feesand expenses, which I find acurate,1reasonable, and in ac-cord with Section 102.143 et seq. of the Board's Rules and
Regulations. The General Counsel's contention that costs in-
curred subsequent to the initial decision should be disallowed
because he chose not to file exceptions is without merit. By
not also moving to dismiss, the complaint remained viable
and enabled the Union to file exceptions which, in turn, elic-
ited applicant's reply.Accordingly, I find applicant Galloway entitled to reim-bursement of $37,297.25 for fees and expenses incurred in
defending this case.